1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: _______________

 3 Filing Date: March 20, 2017

 4 NO. 34,814

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellant,

 7 v.

 8 ZACHERY E. LINDSEY,

 9         Defendant-Appellee.

10 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
11 Angie K. Schneider, District Judge

12   Hector H. Balderas, Attorney General
13   Santa Fe, NM
14   M. Anne Kelly, Assistant Attorney General
15   Albuquerque, NM

16 for Appellant

17   Bennett J. Baur, Chief Public Defender
18   Santa Fe, NM
19   Sergio J. Viscoli, Appellate Defender
20   Albuquerque, NM

21 for Appellee
 1                                       OPINION

 2 HANISEE, Judge.

 3   {1}   Defendant Zachery Lindsey was convicted of two fourth-degree

 4 felonies—shoplifting and conspiracy to commit shoplifting—and sentenced as a

 5 habitual offender under NMSA 1978, Section 31-18-17(A) (2003), based on his prior

 6 conviction for residential burglary. The district court imposed a five-year sentence of

 7 imprisonment, which included two mandatory one-year habitual offender

 8 enhancements. The court then suspended the sentence in its entirety, finding

 9 substantial and compelling reasons to do so, and placed Defendant on probation.

10   {2}   The State’s appeal requires that we address a statute that has yet to be

11 exactingly scrutinized by our appellate courts. To do so, and to ascertain whether the

12 district court erred in suspending the portion of Defendant’s sentence earned by virtue

13 of his status as a habitual offender, we must interpret the phrase “substantial and

14 compelling reasons” as contained in Section 31-18-17(A). We affirm Defendant’s

15 sentence.

16 BACKGROUND

17   {3}   In October 2013 Defendant pled no contest to residential burglary, a third-

18 degree felony, and larceny, a fourth-degree felony, offenses committed in November

19 2012 when Defendant was nineteen years old. For those offenses, Defendant received
 1 a conditional discharge, contingent upon his successful completion of five years’

 2 probation and repayment of up to $1,417 in restitution.

 3   {4}   In November 2014 while still on probation, Defendant was apprehended as he

 4 ran from a Wal-Mart store in Alamogordo, New Mexico. He was indicted for (1)

 5 shoplifting (over $500) and (2) conspiracy to commit shoplifting (over $500), both

 6 of which are fourth-degree felonies. Defendant again pled no contest to the charges.

 7   {5}   At sentencing, the prosecutor stated that he was “at a loss as to what to do”

 8 regarding Defendant, acknowledging Defendant’s youth but also stating that

 9 Defendant “has done poorly on probation” and “is a young person that appears to be

10 on the road to not a good position in life.” The prosecutor suggested that the court

11 “send [Defendant] to [a] diagnostic [center], perhaps as a stop-gap measure, an in-

12 between measure.” Defense counsel asked that Defendant’s sentence be suspended

13 for “compelling reasons,” including Defendant’s youth and that Defendant was by

14 then performing well on probation, paying restitution for his prior offense, gainfully

15 employed, and expecting a child. Undecided, the district judge continued the

16 sentencing proceedings in order to hear from Defendant’s probation officer, Wolf

17 Fielenbach.

18   {6}   At the follow-up hearing, the State reiterated its request for a sixty-day

19 diagnostic commitment. Defense counsel continued to argue for a suspended


                                             2
 1 sentence. Mr. Fielenbach testified that Defendant had done “very well on probation

 2 until” he re-offended, but that after spending a couple of weeks in prison Defendant’s

 3 probation was reinstated, “mainly for the reason that he can pay off his restitution.”

 4 Mr. Fielenbach explained that Defendant had been “on and off of jobs,” making

 5 restitution payments difficult, but that Defendant was employed and “doing well”

 6 since being back on probation. He also elevated Defendant’s probationary status to

 7 “high risk,” meaning that he checked on Defendant once or twice a month and that

 8 he usually found Defendant “working in his dad’s shop in the evenings.” Mr.

 9 Fielenbach concluded: “I think he’s on the right track.” Defendant’s father and wife

10 also testified on Defendant’s behalf, describing Defendant’s demonstrated

11 commitment to his new employment and family and requesting an outcome that

12 would allow Defendant to “continue on the path that he’s on.”

13   {7}   In final remarks, the prosecutor argued that Section 31-18-17(A) does not

14 permit a mandatory habitual offender sentence to be suspended “merely” because (1)

15 Defendant resumed restitution payments, (2) Defendant was a married father-to-be,

16 and (3) Defendant was employed. He argued that those attributes are “not defined”

17 as substantial and could not justify imposition of a suspended sentence “in the interest

18 of justice.” The prosecutor added that “restitution was the order of another court” and

19 therefore “not something that we can consider now because it’s not substantial and


                                              3
 1 compelling.” He stated that he was “not necessarily disagreeing with any of it. It’s

 2 just not substantial and compelling.”

 3   {8}   The district court—in accordance with NMSA 1978, Section 31-18-15(A)(13)

 4 (2007) and Section 31-18-17(A)—sentenced Defendant to eighteen months for each

 5 of the counts on which he was found guilty, adding the one-year enhancements for

 6 each of the counts because of his habitual offender status. But the district court found

 7 that justice would not be served by Defendant’s imprisonment, observing that

 8 Defendant had already served fifty-three days of pre-sentence confinement.

 9 Therefore, the district court suspended Defendant’s entire sentence—including the

10 habitual offender time—and instead placed him on probation “based on the fact that

11 [Defendant is] doing well” and “complying with [the] terms and conditions of

12 probation.” Acknowledging the State’s argument that Defendant was already required

13 to comply with the terms and conditions of his probation for past violations, the

14 district court nonetheless ruled that “justice is better served by getting [Defendant]

15 on probation and having [Defendant] do what [he’s] supposed to do as a requirement

16 of [his] probation” in both the present and past cases. In addition to imposing terms

17 of probation such as random urinalysis, drug and alcohol screening, and prohibiting

18 alcohol consumption, the district court ordered that Defendant attend a “circle of

19 security class” at Children in Need of Services (CHINS), which the court described


                                              4
 1 as “not just a parenting class” but a “wonderful program,” a “life-skills course” that

 2 could “really benefit [Defendant].” In its written judgment, the district court stated

 3 that “[j]ustice will not be served by [requiring that Defendant serve] the [h]abitual

 4 [o]ffender enhancement[s] for the prior nonviolent felony conviction. Defendant is

 5 capable of supervision at this time and is doing well on probation in CR-2013-15 as

 6 reported by his probation officer, Wolf Fielenbac[h].”

 7   {9}    From this judgment, the State appealed.

 8 DISCUSSION

 9   {10}   Our inquiry is two-fold. First, what does the term “substantial and compelling

10 reasons” mean as contained in Section 31-18-17(A)? Second, did the district court

11 abuse its discretion in this instance by suspending the entirety of Defendant’s

12 sentence, including the two one-year habitual offender enhancements under that

13 statute?

14 STATUTORY INTERPRETATION

15   {11}   Section 31-18-17(A) provides that:

16                A person convicted of a noncapital felony . . . who has incurred
17          one prior felony conviction . . . or conditional discharge . . . is a habitual
18          offender and his basic sentence shall be increased by one year. The
19          sentence imposed pursuant to this subsection shall not be suspended or
20          deferred, unless the court makes a specific finding that the prior felony
21          conviction and the instant felony conviction are both for nonviolent
22          felony offenses and that justice will not be served by imposing a
23          mandatory sentence of imprisonment and that there are substantial and

                                                  5
 1           compelling reasons, stated on the record, for departing from the
 2           sentence imposed pursuant to this subsection.

 3 (Emphasis added.) Regarding whether “substantial and compelling reasons, stated on

 4 the record” support the district court’s suspension of Defendant’s sentence, and

 5 particularly the one-year mandatory sentencing enhancements for his being a habitual

 6 offender, the State urges us to adopt a restrictive definition of “substantial and

 7 compelling” employed in the state of Michigan. See People v. Babcock, 666 N.W.2d
8 231, 237 (Mich. 2003) (defining “substantial and compelling” as “an objective and

 9 verifiable reason that keenly or irresistibly grabs our attention; is of considerable

10 worth in deciding the length of a sentence; and exists only in exceptional cases”

11 (internal quotation marks and citation omitted)). The State thus maintains that the

12 reasons stated by the district court are deficient, and that employing such a definition

13 would clarify the district court’s failure. Defendant, on the other hand, contends that

14 statutory construction is unnecessary and makes no argument with respect to how we

15 should interpret the term “substantial and compelling.” Instead, Defendant argues

16 simply that barring an abuse of the district court’s discretion, we should affirm. We

17 address this issue in the next section but agree with the State that construction of the

18 phrase “substantial and compelling” is warranted. We nonetheless decline to adopt

19 the State’s proffered definition, concluding it to be inconsistent with our Legislature’s

20 intent.

                                               6
 1   {12}   “Statutory interpretation is an issue of law, which we review de novo.” State

 2 v. Duhon, 2005-NMCA-120, ¶ 10, 138 N.M. 466, 122 P.3d 50. “The primary goal in

 3 interpreting a statute is to give effect to the Legislature’s intent.” State v. Davis, 2003-

 4 NMSC-022, ¶ 6, 134 N.M. 172, 74 P.3d 1064. “We begin the search for legislative

 5 intent by looking first to the words chosen by the Legislature and the plain meaning

 6 of the Legislature’s language.” Id. (internal quotation marks and citation omitted).

 7 “When a term is not defined in a statute, we must construe it, giving those words their

 8 ordinary meaning absent clear and express legislative intention to the contrary.” State

 9 v. Tsosie, 2011-NMCA-115, ¶ 19, 150 N.M. 754, 266 P.3d 34 (internal quotation

10 marks and citation omitted). “The application of the plain meaning rule does not,

11 however, end with a formalistic and mechanistic interpretation of statutory language.”

12 Davis, 2003-NMSC-022, ¶ 6. “The legislative history of the statute, including

13 historical amendments, and whether it is part of a more comprehensive act, is

14 instructive when searching for the spirit and reason the Legislature utilized in

15 enacting the statute[.]” Id. (citation omitted); see also State v. Gutierrez, 2007-

16 NMSC-033, ¶ 31, 142 N.M. 1, 162 P.3d 156 (explaining that courts may also be

17 guided by a statute’s legislative purpose when construing the statute).

18   {13}   We begin by noting that the Legislature opted to use two words—“substantial”

19 and “compelling”—and used these coordinate adjectives in the conjunctive, thus


                                                7
 1 “indicating the Legislature recognized a difference between the two terms.”

 2 Gutierrez, 2007-NMSC-033, ¶ 30. We must therefore construe each term so as not

 3 to render the other mere surplusage. See Am. Fed’n of State, Cty. & Mun. Emps.

 4 (AFSCME) v. City of Albuquerque, 2013-NMCA-063, ¶ 5, 304 P.3d 443 (“Statutes

 5 must also be construed so that no part of the statute is rendered surplusage or

 6 superfluous[.]” (internal quotation marks and citation omitted)).

 7 The Term “Substantial”

 8   {14}   As a starting point for interpreting undefined terms contained in a statute,

 9 “[o]ur courts often use dictionary definitions to ascertain the ordinary meaning of

10 words that form the basis of statutory construction inquiries.” State v. Chavez, 2016-

11 NMCA-016, ¶ 8, 365 P.3d 61, cert. granted, 2016-NMCERT-001, 370 P.3d 474. The

12 term “substantial” has many definitions, most of which tend to fall into one of two

13 categories: qualitative or quantitative. Qualitative definitions focus on the existential

14 characteristic of the thing being described, i.e., whether it is real or not. See Black’s

15 Law Dictionary 1656 (10th ed. 2014) (defining “substantial” as “[r]eal and not

16 imaginary; having actual, not fictitious, existence” as illustrated by the phrase “a

17 substantial case on the merits”); The Random House Dictionary of the English

18 Language 1418 (unabridged ed. 1971) (defining “substantial” as “of real worth,

19 value, or effect” as illustrated by the phrase “substantial reasons” and providing


                                               8
 1 “immaterial” and “ethereal” as antonyms of “substantial”). By contrast, quantitative

 2 definitions of “substantial” are concerned with expressions of amounts and sizes of

 3 the things being described. See Black’s Law Dictionary 1656 (defining “substantial”

 4 as “[c]onsiderable in amount or value; large in volume or number” as in “substantial

 5 support and care”); Random House Dictionary 1418 (defining “substantial” as “of

 6 ample or considerable amount, quantity, size, etc.” as in “a substantial sum of

 7 money”). What all of these definitions—whether qualitative or quantitative—reveal

 8 is that “substantial” is an inherently subjective term, one that is innately inexact.

 9   {15}   Other jurisdictions agree. See Utilicorp United, Inc. v. United States, 21 Cl. Ct.
10 453, 466-67 (Cl. Ct. 1990) (explaining that because “substantial is a subjective term,

11 . . . [a]sking this Court to draw a bright line between substantial and significant or

12 between substantial and essential is an unrealistic and illogical request[,]” and

13 observing that “[i]f the regulations had been intended to be interpreted as narrowly

14 and restrictively as suggested . . . then it seems a definition of the word ‘substantial’

15 would have also been provided”); City of Spokane Valley v. Dirks, No. 33140-III,

16 2015 WL 6395654 at *4, 19-20, 190 Wash. App. 1041, ___ P.3d ___ (describing

17 “substantial” as a “subjective term[,]” making a perfunctory reference to a dictionary

18 definition of “substantial” as meaning “being largely but not wholly that which is

19 specified[,]” and rejecting a constitutional vagueness challenge to a city zoning


                                                9
 1 ordinance’s adult establishment regulations that defined “adult arcade establishment”

 2 as meaning a commercial premises where showing adult movies is a “substantial part

 3 of the premises activity” (internal quotation marks and citation omitted)). While the

 4 State points to the Michigan case and its use of expressions such as “keenly or

 5 irresistibly grab our attention[,]” “considerable worth[,]” and “exists only in

 6 exceptional cases[,]” we conclude that our law is less amenable to restrictive

 7 interpretation.1 Babcock, 666 N.W.2d at 237 (internal quotation marks and citation

 8 omitted).

 9   {16}   New Mexico courts have only defined the term “substantial” in one case based

10 on a definition contained in our Rules of Professional Conduct. See Roy D. Mercer,

11 LLC v. Reynolds, 2013-NMSC-002, ¶ 20, 292 P.3d 466. In that case, our Supreme

12 Court explained that within the context of Rule 16-110(C) NMRA—which contains

13 an exception that allows a law firm to represent a person in a matter where a newly


14          1
             Indeed, Babcock relied on the definition of “substantial and compelling”
15   adopted by the Michigan Supreme Court in People v. Fields, 528 N.W.2d 176, 179
16   (Mich. 1995), noting that the term had “acquired a peculiar . . . meaning” in Michigan
17   law. Babcock, 666 N.W.2d at 237 (emphasis added). In Fields, the Michigan Supreme
18   Court reviewed the legislative history of Michigan’s controlled substances sentencing
19   statute, including an amendment in 1988 that included the addition of a section that
20   “allowed a trial judge to deviate from minimum sentences set out in the statute if
21   there were substantial and compelling reasons to do so.” 528 N.W.2d at 178. The
22   Fields Court explained that “[t]he words ‘substantial and compelling’ caused almost
23   immediate conflict in the lower courts[,]” and therefore set forth to define the term
24   in order to resolve the conflict. Id. No such conflict exists in our case law.

                                              10
 1 associated lawyer is disqualified from representation so long as that lawyer did not

 2 have a “substantial role” in the matter—“[s]ubstantial means to a degree or extent

 3 that denotes a material matter of clear and weighty importance.” Mercer, LLC, 2013-

 4 NMSC-002, ¶ 20 (alterations, internal quotation marks, and citation omitted). We

 5 conclude that the Legislature’s expression of the degree to which reasons must exist

 6 to forego imposition of an otherwise mandatory sentence—by use of the term

 7 “substantial”—is consistent with the definition from Mercer. For us to require

 8 something of greater specificity would concoct exactitude for a term that inherently

 9 lacks it. It is not our role to improve upon or worsen (depending upon one’s

10 perspective) the legislative expressions that litigants disagree with or challenge. See

11 Aeda v. Aeda, 2013-NMCA-095, ¶ 11, 310 P.3d 646 (explaining that “[u]nless a

12 statute violates the Constitution, we will not question the wisdom, policy, or justness

13 of legislation enacted by our Legislature” (alteration, internal quotation marks, and

14 citation omitted)). So here, we conclude only that a district court’s justification for

15 permitting a defendant to avoid—at least immediately—an otherwise mandatory

16 sentence of imprisonment must be weighty, and not ethereal, in order to be

17 “substantial.” The fact that Defendant has attained stable employment, is paying

18 restitution, is again complying with the terms of his probation, and has demonstrated

19 the existence of a supportive family and his commitment to it collectively bears the


                                             11
 1 capacity to signal on appeal that the district court was within its discretion to find that

 2 “substantial”      reasons—i.e.,     material    matters     of   clear   and    weighty

 3 importance—justified suspension of that portion of Defendant’s sentence required by

 4 virtue of his habitual offender status. To reiterate, we see no reason to constrain the

 5 district court with an overly-specific threshold showing in an instance where the

 6 Legislature chose a term that did not do so, and therefore decline to adopt the State’s

 7 proffered definition. See High Ridge Hinkle Joint Venture v. City of Albuquerque,

 8 1998-NMSC-050, ¶ 5, 126 N.M. 413, 970 P.2d 599 ( noting that “[t]he court will not

 9 read into a statute . . . language which is not there, particularly if it makes sense as

10 written” (internal quotation marks and citation omitted)),

11 The Term “Compelling”

12   {17}   In addition to “substantial,” the Legislature required that the district court’s

13 reasons also be “compelling,” so we next address the proper construction of that term

14 as well. As with defining “substantial,” the challengingly subjective nature of the

15 word “compelling” renders somewhat futile our effort to apply common dictionary

16 definitions. That is because whichever such definition we might select would still

17 require subjective, case-by-case, fact-specific analysis due to the subjective qualifiers

18 in available definitions. See Random House Dictionary 300 (defining “compelling”

19 as “requiring acute admiration, attention or respect”); see also Fields, 528 N.W.2d at


                                               12
 1 179 (relying on Webster’s New World Dictionary Third College Edition to define

 2 “compelling” as “irresistibly or keenly interesting, attractive, etc.; captivating”

 3 (internal quotation marks omitted)). In our view, whether reasons are “compelling”

 4 depend upon the overall facts of a given case, including the particular criminal

 5 behavior the prosecution is designed to address, the history of a given defendant’s

 6 efforts to comply with what is required of him or her in a law-abiding society, and the

 7 court’s considerations of the factors in the defendant’s life that lend themselves to a

 8 possibility of successful rehabilitation in a non-incarcerative environment. In other

 9 words, because there can be no formulaic expression of how a district court is to

10 undertake such quintessentially factual determinations, appellate courts should steer

11 well away from excessive supervision. But cf. State v. Seigling, No. 34,620, 2017 WL
12 361661, 2017-NMCA-___, ___ P.3d ___ (applying our Supreme Court’s precedent

13 to require district court’s to consider imposition of lesser sanctions prior to more

14 extreme measures when addressing state failures to comply with the district court’s

15 local case management rule).

16   {18}   Our holding thus declines to excessively restrict by degree the primary

17 decisional autonomy vested in district courts regarding the suspendability of

18 mandatory sentences under Section 31-18-17(A). We are also informed by Section

19 31-18-17(A)’s legislative history, and particularly what we can infer from the


                                             13
 1 Legislature’s amendment of Section 31-18-17. Prior to 2002, a district court had no

 2 discretion to suspend or defer a habitual offender sentence under Section 31-18-17.

 3 See State v. Arrington, 1993-NMCA-055, ¶ 7, 115 N.M. 559, 855 P.2d 133 (“We

 4 agree with the [s]tate that the one-year sentence for habitual offenders is indeed

 5 mandatory . . . and that the sentence may not be suspended or deferred.”). However,

 6 in 2002 the Legislature amended Subsection (B) for the very purpose of granting

 7 district courts discretion to suspend or defer otherwise mandatory sentences of

 8 imprisonment. See H.B. 26, 45th Leg., 2nd Sess. (N.M. 2002), available at

 9 http://www.nmlegis.gov/Sessions/02%20 Regular/bills/house/HB0026.pdf (proposed

10 2002 Amendment). The Legislature replaced the then-existing language—“and the

11 sentence imposed by this subsection shall not be suspended or deferred”—with the

12 current provision that grants district courts discretion, albeit not limitless, to suspend

13 sentences when substantial and compelling reasons exist to do so.2 See 2002 N.M.
14 Laws, ch. 7, § 1(A). Because the Legislature has the power to grant or withhold




15         2
             While the original amendment proposed to include this grant of discretion in
16   each of the statute’s subsections, including in cases where a defendant had two or
17   more prior felony convictions, the final version adopted by the Legislature maintained
18   the mandatory enhancement for anyone with more than one prior felony conviction.
19   Compare H.B. 26, 45th Leg., 2nd Sess. (N.M. 2002), available at
20   https://www.nmlegis.gov/Sessions/02%20Regular/bills/house/ HB0026JCS.pdf with
21   2002 N.M. Laws, ch. 7, § 1, available at https://www.nmlegis.gov/Sessions/
22   02%20Regular/FinalVersions/house/H0026.pdf.

                                               14
 1 discretion regarding criminal sentencing to district courts, we must assume that where

 2 discretion has been granted, the Legislature intended to allow district court judges to

 3 exercise that discretion. See State v. Frawley, 2007-NMSC-057, ¶ 6, 143 N.M. 7, 172

 4 P.3d 144 (explaining that “the prescription of the mode of punishment is pre-

 5 eminently a rightful subject of legislation” (alterations, internal quotation marks, and

 6 citation omitted)); Bybee v. City of Albuquerque, 1995-NMCA-061, ¶ 11, 120 N.M.
7 17, 896 P.2d 1164 (“[W]e presume that the Legislature knows the law and acts

 8 rationally.”).

 9   {19}   The 2002 Amendment, while evincing the Legislature’s acknowledgment that

10 imposing a mandatory prison sentence on a second-time non-violent offender may not

11 be in the interest of justice, did not grant district courts unfettered discretion to

12 suspend a habitual offender’s sentence. Rather, it opted to “regulate or restrict the

13 circumstances in which courts may suspend sentences,” as our Supreme Court has

14 acknowledged is properly within the Legislature’s purview. State v. Mabry, 1981-

15 NMSC-067, ¶ 18, 96 N.M. 317, 630 P.2d 269 The Legislature restricted district

16 courts’ discretion to suspend or defer a sentence to a limited set of cases, specifically

17 those where the defendant has no more than one prior conviction and where both the

18 instant and prior convictions are for non-violent felony offenses. And in instances

19 where district courts were authorized to suspend mandatory habitual offender


                                              15
 1 enhancements, the Legislature regulated district courts by requiring them to articulate

 2 a factual rationale, supported by “substantial and compelling reasons,” as to just why

 3 justice would not be served by a sentence of imprisonment. Yet the State would now

 4 have us effectively impose additional restrictions that would diminish further the

 5 circumstances under which a district court may suspend a habitual offender’s

 6 sentence, namely “only in exceptional cases.” See Babcock, 666 N.W.2d at 237

 7 (internal quotation marks and citation omitted). Because we assume that “[t]he

 8 Legislature knows how to include language in a statute if it so desires[,]” State v.

 9 Greenwood, 2012-NMCA-017, ¶ 38, 271 P.3d 753 (internal quotation marks and

10 citation omitted), we conclude that had the Legislature intended to limit a district

11 court’s discretion under Section 31-18-17(A) to only “exceptional cases,” it would

12 have included language to that effect. See Greenwood, 2012-NMCA-017, ¶ 38; State

13 v. Marshall, 2004-NMCA-104, ¶ 8, 136 N.M. 240, 96 P.3d 801 (“[W]e do not read

14 language into a statute, especially where the statute makes sense as written.”).

15   {20}   We hold that Section 31-18-17(A) grants district courts standard sentencing

16 discretion that is limited only by the legislatively-imposed requirements contained in

17 the statute. We further hold that the requirement to state “substantial and compelling

18 reasons” for suspending a sentence should be understood by its plain meaning and is

19 not intended to limit district courts to so act in only “exceptional cases.”


                                             16
 1 Abuse of Discretion

 2   {21}   The State, relying on three distinguishable Florida cases involving downward

 3 departure sentences rather than a habitual offender enhancement, argues that the

 4 district court’s reasons for suspending Defendant’s sentence were not “substantial and

 5 compelling” and thus the district court abused its discretion, and erred, when it

 6 suspended the habitual offender sentence. We disagree.

 7   {22}   “Sentencing is reviewed for an abuse of discretion.” State v. Vasquez, 2010-

 8 NMCA-041, ¶ 41, 148 N.M. 202, 232 P.3d 438. “An abuse of discretion occurs when

 9 the ruling is clearly against the logic and effect of the facts and circumstances of the

10 case. We cannot say the [district] court abused its discretion by its ruling unless we

11 can characterize [the ruling] as clearly untenable or not justified by reason.” State v.

12 Rojo, 1999-NMSC-001, ¶ 41, 126 N.M. 438, 971 P.2d 829 (internal quotation marks

13 and citations omitted). In the context of sentencing, we afford district courts broad

14 latitude in imposing sentences within the restrictions adopted by the Legislature. See

15 State v. Lavone, 2011-NMCA-084, ¶ 9, 150 N.M. 473, 261 P.3d 1105 (explaining that

16 “a district court must consider many factors when it makes a sentencing

17 determination, and the court is given broad discretion to fashion a sentence

18 appropriate to the offense and the offender” (internal quotation marks and citation

19 omitted)); State v. Clah, 1997-NMCA-091, ¶ 19, 124 N.M. 6, 946 P.2d 210


                                              17
 1 (explaining that “[w]ithin the limitations of the provision prescribing the punishment

 2 for a particular offense, the [district] court has discretion to structure the sentence to

 3 best fit the defendant and the crime”). New Mexico courts have long recognized that

 4 “[r]ead in their entirety, the sentencing statutes evidence a legislative intent that the

 5 [district] court have a wide variety of options by which to sentence.” State v. Sinyard,

 6 1983-NMCA-150, ¶ 7, 100 N.M. 694, 675 P.2d 426. District courts are granted such

 7 broad discretion by the Legislature “because there are so many intangible and

 8 imponderable factors entering into such a decision.” State v. Serrano, 1966-NMSC-

 9 166, ¶ 12, 76 N.M. 655, 417 P.2d 795 (internal quotation marks and citation omitted).

10 As our Supreme Court has explained, “[t]hese matters, which are to be considered in

11 connection with the prior record of the accused, are of such nature that the problem

12 of probation must of necessity rest within the discretion of the judge who hears the

13 case.” Id. (quoting Utah v. Sibert, 310 P.2d 388, 393 (Utah 1957) (internal quotation

14 marks omitted)). In other words, sentencing decisions involve myriad factors and

15 should be left to the sound discretion of trial judges who are in the best position to

16 assess and weigh whether justice will be served by a sentence of imprisonment or

17 probation.

18   {23}   Here, the record indicates that the district court relied heavily on the

19 recommendation of Defendant’s probation officer, Mr. Fielenbach, in reaching its


                                               18
 1 decision to suspend Defendant’s sentence. He testified that Defendant “has been

 2 doing well” and was “on the right track.” He also explained that Defendant had

 3 obtained steady employment, which would enable Defendant to pay restitution per

 4 the terms of Defendant’s prior probation, and that he was checking on Defendant

 5 regularly. The district court’s judgment included the finding that “Defendant is

 6 capable of supervision at this time and is doing well on probation . . . as reported by

 7 his probation officer, Wolf Fielenbac[h].”

 8   {24}   Additionally, the district court explained at the hearing that suspending

 9 Defendant’s sentence was warranted because “justice is better served by getting

10 [Defendant] on probation and having [Defendant] do what [he is] supposed to do as

11 a requirement of [his] probation.” The record makes clear that the ongoing payment

12 of restitution by Defendant was the specific term of probation with which both Mr.

13 Fielenbach and the district court were particularly satisfied. Thus we understand the

14 district court’s suspension of Defendant’s sentence to be a recognition of two

15 important considerations: (1) the purpose and benefits of probation, see State v. Baca,

16 1977-NMCA-030, ¶ 10, 90 N.M. 280, 562 P.2d 841 (explaining that probation serves

17 the general purposes of “education and rehabilitation. Probation assumes the best

18 interests of the public and the offender will be served [and that] the offender can be

19 rehabilitated with out serving the suspended jail sentence”); and (2) the primacy and


                                             19
 1 importance of our state’s policy regarding paying restitution. See NMSA 1978, § 31-

 2 17-1(A) (2005) (“It is the policy of this state that restitution be made by each violator

 3 of the Criminal Code . . . to the victims of his criminal activities . . . . This section

 4 shall be interpreted and administered to effectuate this policy.”); Section 31-17-1(H)

 5 (“Failure of the defendant to comply . . . with the plan of restitution . . . may constitute

 6 a violation of the conditions of probation or parole[.]” (Emphasis added.)); see also

 7 State v. Lucero, 1999-NMCA-102, ¶ 51, 127 N.M. 672, 986 P.2d 468 (“Requiring

 8 victim restitution is declarative of public policy to make whole the victim of the crime

 9 to the extent possible.” (alteration, internal quotation marks, and citation omitted)).

10 We cannot say that the district court abused its discretion in determining that such

11 considerations were “substantial and compelling” and supported suspending the

12 mandatory habitual offender portion of Defendant’s sentence.

13   {25}   We decline to adopt a seldom-attainable standard where to do what is expected

14 (i.e., comply with the terms of probation) would rarely be enough. To do so would be

15 to remove the possibility of reward for that which should be incentivized. Here, it is

16 telling that the State itself expressed hesitation and uncertainty regarding imposition

17 of the mandatory prison sentence in this case. It was the State that proposed sending

18 Defendant to the diagnostic center for sixty days “as a stop-gap measure, an in-

19 between measure,” as the prosecutor described it. However, Section 31-18-17(A)


                                                20
 1 does not, in fact, provide district courts with the option of a diagnostic commitment

 2 as does NMSA 1978, Section 31-20-3 (1985). When even the State thought it

 3 justified to sentence Defendant in a way that avoided mandatory, immediate

 4 imprisonment, we can hardly see how the district court’s concurrence on that point

 5 can be characterized as an abuse of discretion.

 6   {26}   As this Court has previously explained, “[j]udicial discretion is a discretion

 7 guided by law, caution, and prudence; it is an equitable determination of what is just

 8 and proper under the circumstances.” State v. Madrigal, 1973-NMCA-116, ¶ 33, 85

 9 N.M. 496, 513 P.2d 1278 (omission, internal quotation marks, and citations omitted).

10 “It is not a mere whim or caprice, but an honest attempt, the exercise of power and

11 duty, to see that justice is done.” Id. (omission, internal quotation marks, and citation

12 omitted). We conclude that the district court in this case properly considered myriad

13 factors and made an honest attempt to see that justice is done under the particular

14 circumstances of this case. We do not mean to say that the capability of a defendant

15 to pay restitution is, alone, always a sufficient reason to suspend a habitual offender

16 sentence. Or that compliance with probation, stable employment, and expectant

17 parenthood—either individually or when aggregated—necessarily constitute

18 “substantial and compelling reasons” for suspending a sentence in every case.

19 However, given the facts of this case, we cannot say that the district court’s decision


                                              21
 1 to suspend Defendant’s habitual offender sentence was “clearly untenable or not

 2 justified by reason.” Rojo, 1999-NMSC-001, ¶ 41 (internal quotation marks and

 3 citations omitted).

 4 CONCLUSION

 5   {27}   Because the district court complied with the requirements of Section 31-18-

 6 17(A) and did not abuse its discretion in determining that there were substantial and

 7 compelling reasons for suspending Defendant’s sentence, we affirm.

 8   {28}   IT IS SO ORDERED.


 9                                                _________________________________
10                                                J. MILES HANISEE, Judge


11 WE CONCUR:


12 _________________________________
13 JAMES J. WECHSLER, Judge


14 _________________________________
15 M. MONICA ZAMORA, Judge




                                             22